846 F.2d 71Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gren Monez GARRETT, Plaintiff-Appellant,v.David GARRAGHTY, Warden, R.M. Muncey, Warden, PruStasekewich;  Robert Soles, Robert Ranson, SusanPonton, Michael Shupe, Edward Wright,Defendants- Appellees.
No. 87-7726.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1988.Decided April 25, 1988.

Gren Monez Garrett, appellant pro se.
William W. Muse, Office of Attorney General, for appellees.
Before K.K. HALL, MURNAGHAN, and ERVIN, Circuit Judges.
PER CURIAM:


1
Gren Monez Garrett appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Upon review of the record and the district court's opinion, we find this appeal to be without merit.  We accordingly affirm the judgment below on the reasoning of the district court.  Garrett v. Garraghty, C/A No. 87-259-N (E.D.Va. Sept. 23, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.